UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

UNITED STATES OF AMERICA,

                                  Plaintiff,

      vs.                                                      1:19-CV-610
                                                               (TJM/ATB)

$11,000.00 in UNITED STATES CURRENCY,

                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                          ORDER

      The government filed a verified complaint for forfeiture in rem on May 22, 2019.

See dkt. # 1. The government alleged that the funds in question, $11,000.00 in United

States currency, was “money furnished or intended to be furnished in exchange for a

controlled substance, proceeds traceable to such an ex change, or money used or

intended to used to facilitate a violation” of United States drug laws. Id. The government

alleges that the subject currency was recovered on December 20, 2018 during a “routine

search” of a residence in Troy, New York that also recovered quantities of illegal drugs.

Id. at ¶¶ 7-13. The government requested that the Court issue an arrest warrant in rem for

the currency, direct any persons with claims on the currency to file and serve such claims,

and then enter judgment declaring that the defendant currency should be forfeited to the

United States.


                                               1
       The Court issued the warrant for arrest in rem on May 22, 2019. See dkt. # 2. The

warrant directed the United States Marshal to seize the currency and to provide notice of

the action to all persons thought to have an interest in the property. Id. The warrant also

provided that persons who were notified because of their potential interest in the property

should file a claim within thirty-five days after the notice was sent. Id. The warrant further

provided that “[a]ll persons asserting an interest in the defendant property are required to

file a claim in the Clerk’s Office and to answer the complaint within the times above fixed:

otherwise, judgment by default will be filed for the relief demanded in the Complaint.” Id.

       The United States Marshal seized the currency and served the interested parties.

See dkt. #s 3-7. The government also posted a Notice of Civil Forfeiture on an official

government internet site for at least thirty consecutive days beginning on March 16, 2019.

See dkt. # 8. When no party made a claim on the property, the government filed a request

for entry of default. See dkt. # 9. The Clerk entered default, and the government filed the

instant motion for default judgment. See dkt. #s 10, 12. The government related that no

one who was an infant, incompetent, or engaged in military service had a claim to the

currency, and that no one had filed a timely, verified claim to the money, and therefore

sought default judgment in the matter. Dkt. # 12 at ¶¶ 2-3.

       Having examined the government’s filings and being satisfied that no valid claim on

the currency exists, the Court finds that forfeiture to the government is appropriate. The

Plaintiff’s Motion for Default Judgment, dkt. # 10, is hereby GRANTED, as follows:

       1.     Judgment of Default is hereby ENTERED against the Defendant Currency;

       2.     The Defendant currency is hereby FORFEITED to the United States; and



                                              2
         3.   Any claims to the Defendant Currency are hereby FOREVER BARRED.



Dated:        , 2020




IT IS SO ORDERED.



Dated:February 5, 2020




                                         3
